Memorandum. The order of the Appellate Division should be reversed and the determination of the Commissioner of Motor Vehicles reinstated for the reasons stated in the dissenting opinion of Mr. Justice Michael E. Sweeney, with the following additional comment.
Owing to the nature of this one-vehicle accident, known to the investigating police officer, petitioner’s admission to him that he had been drinking earlier in the evening and petitioner’s then intoxicated condition, we think there was reasonable ground for the officer to believe that at the time of the accident petitioner was driving while intoxicated. It follows that the request to submit to the breathalyzer test was proper and that petitioner’s refusal to submit warranted the license revocation. (Vehicle and Traffic Law, § 1194.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur; Judge Cooke taking no part.
Judgment reversed, with costs, and the determination of the *1014Commissioner of Motor Vehicles reinstated in a memorandum.